Title: From George Washington to Brigadier General Nathaniel Heard, 1 July 1777
From: Washington, George
To: Heard, Nathaniel



Sir
Head Quarters ⟨Middle Brook 1st July 1777.⟩

The Enemy tota⟨lly abandoned Amboy Yesterday,⟩ I therefore shall be e⟨nabled to dispense with a⟩ much less Number of ⟨Militia than were deman⟩ded, which gives me ple⟨asure, as the peo⟩ple will have an Opportunity of collecting their ⟨Har⟩vest. Instead therefore of five h⟨undre⟩d ⟨men, a⟩ number not under one hundred⟨, nor e⟩x⟨ceeding one⟩ hundred and fifty will be suffici⟨ent, which are to be⟩ posted at Pompton and su⟨cc⟩aso⟨ny, to guard the⟩ Magazines and cover the Country. ⟨Return my⟩ thanks to the Officers and privat⟨es of the Militia,⟩ for their late spirited Behaviour, ⟨which has in⟩ a great Measure delivered their ⟨province from the⟩ hands of their oppressors, ⟨a⟩lth⟨o some few have suffered⟩ from their wanton depredations. I am ⟨Sir⟩ Y⟨our most Obedt Servt

G. Washington.⟩

